Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1 and 3-19 are pending.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 – line 4, “the” before “recording medium other than” should be changed to “a” to improve the claim language.  The Examiner noted that claims such as 1 and 9 utilize “a” before “recording medium other than”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, 6, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (U.S. 6,124,999) in view of Oguro (U.S. 5,615,056).
As to claims 1, 3, 6, 11, and 13
Yamamoto discloses a recording device 30 and associated magnetic tape cartridge 35 comprising: a magnetic tape 36 on which data is recorded; and a recording medium 37 other than the magnetic tape, and on which a keyword for searching the data recorded on the 
Yamamoto does not expressly state that the data recorded on the tape includes text data.
Oguro discloses that a digital VTR may record text data describing a recorded program such as title, chapter, and part designations (note for example column 11 – lines 4 to 19).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the magnetic tape of Yamamoto have text data recorded thereon which includes data that describes the data recorded on the magnetic tape such as title, chapter, and part designations.  The motivation would have been: as evidenced by Oguro, text data was included in the type of data that could be advantageously recorded on a magnetic tape by a digital VTR and be informative about the data/program(s) recorded on the magnetic tape cartridge.
It would have been further obvious to have the keyword be a word that matches a word from the text data.  The motivation would have been: Yamamoto discloses that the recording medium other than the magnetic tape data may include information such as “the name and genre of each program, keywords, and comments”.  Oguro discloses providing magnetic tape text data that may include title, chapter, and part designations.  The preceding is very suggestive that the text data of the two medias likely overlap such that a keyword stored on the 
As to claim 4
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the body text include a description of at least one of an image or a chart.  The motivation would have been: Yamamoto states that “an index image indicating the contents of each program” may be stored (column 3 – lines 49 to 51).  Keywords or comments based on a program will inherently be descriptive of an image that indicates the contents of a program.
As per claim 5
Yamamoto discloses that a plurality of sets of data are recorded on the magnetic tape in the form of the different programs and the different associated keywords and comments and such, but does not expressly disclose that at least one of the keywords is associated with at least two of the plurality of sets of data recorded on the magnetic tape.
It would have been obvious to have Yamamoto utilize a keyword associated with at least two of the plurality of sets of data.  The motivation would have been: one of ordinary skill in the art would have recognized that it was notoriously old and well known in the prior art to record programs directly related to each other, such as TV shows from the same TV series or TV shows on a common subject, such as how to play golf as an example.  In such instances one of ordinary skill in the art would recognize that the programs would have a strong commonality such that it would be appropriate and expected that there be one or more shared keywords.
As per claim 8
Yamamoto discloses that a keyword may be recorded “according to directions of a user” - this is considered to read on the claimed reception unit and associated function.  Yamamoto discloses that a keyword is received from the extra memory of a tape cartridge to confirm the contents of the magnetic tape of the tape cartridge - this is considered to read on the claimed identification unit and associated function.  Yamamoto discloses that a user may control reproduction of the recording and reproducing device 30 dependent on the information, including the keyword, obtained from the extra memory – this is considered to read on the claimed controller and associated function.

Claims 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Oguro and further in view of Endrikhovski et al (U.S. 8,131,263).  Yamamoto does not expressly disclose having a magnetic tape cartridge include an RFID tag.
Endrikhovski discloses having backup media include an RFID tag to allow identification of a backup media and information as to what is stored on the backup media (note for example column 1 – lines 19 to 34).  The backup media types may include magnetic tape and magnetic cassettes (column 3 – line 12).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the tape cartridge of Yamamoto in view of Oguro incorporate an RFID tag.  The motivation would have been: to do so was well established, such as evidenced by Endrikhovski, to be an effective means for providing a tape cartridge with means of identifying and tracking an individual tape cartridge and providing supplemental 
An RFID tag provided to Yamamoto will meet the “reading the recording medium in a contactless manner” limitation of claim 17.

Allowable Subject Matter
Claims 7, 9, 10, 15, 16, 18, and 19 are allowed.

Response to arguments filed 11-9-2021
The limitations such as “by performing a natural language process” or “wherein extraction of the word from the text data is performed before the data is recorded on the magnetic tape” are not considered to define over the prior art in that for product claims, the final product claimed features must be met however the prior art is not required to meet process steps that lead to the final product but which are not connected to a final product feature that differentiates from the prior art.  The Examiner has taken the position that Yamamoto in view of Oguro would result in the recording medium other than the magnetic tape including a keyword which it would have been obvious to have match a word of text on the magnetic tape given that, at least in the magnetic tape cartridges original state, the two portions of text data would be descriptive terms draw from the same exact source material.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574.  The examiner can normally be reached on Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Monday, February 7, 2022